Per Curiam.
Application of the State Board of Law Examiners for the removal of C. D. Bensel from his office as attorney and counselor in the courts of this state. '
The charge against respondent is wilful misconduct, wilful violation of his oath and of the duties imposed upon him as an attorney and counselor. The specific charge was that respondent commenced for a client three actions in the district court for Chippewa county against three separate women, in each of which actions it was sought to recover damages for slander. In each complaint, respondent caused to be inserted a paragraph containing grossly libelous charges against each of the defendants, which matters so inserted were wholly irrelevant to any issue in the case, and were alleged to have been wilfully and maliciously inserted by respondent.
After a careful consideration of the evidence as reported by the referee, and the arguments of counsel, we find respondent guilty of wilful misconduct as charged.
It is therefore ordered that respondent C. D. Bensel be and he is hereby suspended from his office as attorney and counselor at law in the courts of this state for the period of one year from the filing of this order.